Per Curiam.

The action is to recover damages for breach of a contract entered into between the parties litigant, whereby the plaintiff agreed to perform certain labor and furnish materials in removing and repairing a house belonging to the defendant; the plaintiff claiming that complete performance of the contract on his part was prevented by the acts of the defendant, and that, therefore, he was entitled to recover upon a quantum meruit. The defense was that .the plaintiff failed to perform the conditions of the agreement on his part, without any fault of the defendant, and that the former had so unreasonably delayed the completion of the work that the latter was compelled to finish it at his* own expense. The questions of fact were raised by the pleadings, and the proofs were fairly submitted to the jury, who resolved the conflict of testimony in the plaintiff’s favor, and we see no reason for disturbing their verdict.
The solitary exception taken by the defendant at the trial to the admission of evidence is without merit.
The judgment must therefore be affirmed, with costs.
Present: Beekmau, P. J., Giegerich and O’Gormar", JJ.
Judgment affirmed, with costs.